                                       Case 3:19-cv-05822-WHA Document 460 Filed 02/02/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7

                                   8   In re
                                                                                              No.   C 19-05822 WHA
                                   9              GLUMETZA ANTITRUST                          No.   C 19-06138 WHA
                                                      LITIGATION.                             No.   C 19-06839 WHA
                                  10                                                          No.   C 19-07843 WHA
                                                                                              No.   C 19-08155 WHA
                                  11                                                          No.   C 20-01198 WHA
                                       This Document Relates to:                              No.   C 20-05251 WHA
                                  12
Northern District of California
 United States District Court




                                                    HUMANA ACTION.                            (Consolidated)
                                  13
                                                                                              ORDER RE MOTION
                                  14                                                          TO AMEND HUMANA
                                                                                              COMPLAINT
                                  15

                                  16                                           INTRODUCTION
                                  17           Plaintiff seeks leave to amend its complaint following dismissal for lack of standing. The
                                  18   time to amend has passed and plaintiff possessed both the law and facts necessary to plead to
                                  19   Article III’s satisfaction long ago. Good cause lacking, the motion is DENIED.
                                  20                                             STATEMENT
                                  21           Prior orders detailed this antitrust challenge to the marketing of brand and generic
                                  22   versions of the prevalent diabetes drug Glumetza. 336 F.R.D. 468 (N.D. Cal. 2020). Eleven
                                  23   months into this suit, months into discovery, and on the eve of class certification, Humana Inc.
                                  24   sought to join in the bonanza, that is, to intervene with its own suit. No one has doubted that
                                  25   Humana may opt out of the federal direct-purchaser class and proceed independently to
                                  26   summary judgment along with our other plaintiffs. Instead, the parties have disputed the
                                  27   propriety, timeliness, and adequacy of the 137 state-law claims that Humana sought to
                                  28   resurrect. Following amendment after defendants’ first motion to dismiss, a December 5 order
                                       Case 3:19-cv-05822-WHA Document 460 Filed 02/02/21 Page 2 of 5




                                   1   dismissed the second complaint for lack of standing. The order concluded that “[g]iven

                                   2   Humana has enjoyed several months’ notice of the law of standing in this case (Dkt. No. 188),

                                   3   such amendment will be governed by Rule 16’s good cause standard” (Dkt. No. 416).

                                   4           Humana now moves for leave to file a second amended complaint with more detailed

                                   5   allegations supporting standing to assert the state claims. Defendants oppose. This order

                                   6   follows full briefing and oral argument (held telephonically due to COVID-19).

                                   7                                              ANALYSIS

                                   8           Federal Rule of Civil Procedure 15(a) dictates that leave to amend shall be freely given

                                   9   “when justice so requires.” Absent (1) undue delay; (2) bad faith; (3) repeated failure to cure

                                  10   deficiencies; (4) undue prejudice; or (5) futility, leave should be granted. Foman v. Davis, 371

                                  11   U.S. 178, 182 (1962). But the time to freely reshape this case has long passed.

                                  12           The first of these cases arrived August 29, 2019 (No. C 19-05426 WHA). We
Northern District of California
 United States District Court




                                  13   consolidated the numerous actions on December 16 (Dkt. No. 68) and set a case schedule on

                                  14   December 19 (Dkt. No. 71). An order dated March 5, 2020, denied in important part

                                  15   defendants’ motions to dismiss, dismissed most state-law claims for lack of standing, and gave

                                  16   notice that the pleadings would be settled quickly (Dkt. No. 188). Indeed, a February 25 order

                                  17   relating several new cases made clear “the burden is on the new additions to get up to speed —

                                  18   this case will not wait for them to catch up” (Dkt. No. 183). Our end-purchaser plaintiffs all

                                  19   dismissed by April 7 and direct-purchaser plaintiffs moved to certify their class on April 29

                                  20   (Dkt. No. 247). We held oral argument on August 6.

                                  21           Only on July 30 did Humana file its complaint, opting to pursue its federal claims

                                  22   independent of the then-putative direct-purchaser class, but also seeking to reassert 137 long-

                                  23   dormant state-law claims (No. C 20-05251 WHA). An August 15 order certified the direct-

                                  24   purchaser class (Dkt. No. 347), making crystal clear that this case had passed the pleading

                                  25   stage. Indeed, the August 26 scheduling order designed to bring Humana up to speed did not

                                  26   even conceive of further rounds of amendment, setting instead expedited discovery so that

                                  27   Humana might join the fast-approaching Daubert and summary judgment motions (Dkt. No.

                                  28   352).
                                                                                        2
                                       Case 3:19-cv-05822-WHA Document 460 Filed 02/02/21 Page 3 of 5




                                   1         Humana contends that it has never been subject to a deadline to amend the pleadings.

                                   2   This ignores our circumstances. Humana waited to see which way the winds were blowing

                                   3   before joining at the cusp of class certification. To be sure, it had every right to opt out of the

                                   4   direct-purchaser class and appear alongside the other plaintiffs to pursue its federal-antitrust

                                   5   claims here. See Phillips Petro. Co. v. Shutts, 472 U.S. 797, 812 (1985). But the sophisticated

                                   6   and capable entity does not, and surely could not, seriously argue that it did not know about

                                   7   this case from the beginning. By arriving late and seeking to resuscitate the 137 state-law

                                   8   claims which had failed nearly six months earlier, Humana realistically sought to modify the

                                   9   case and pleading schedule already laid down. Rule 16(b)(4) permits modification of our

                                  10   schedule “only for good cause,” and our “central inquiry” is whether Humana diligently

                                  11   pursued the present amendments. DRK Photo v. McGraw-Hill Glob. Ed. Holds., 870 F.3d 978,

                                  12   989 (9th Cir. 2017). It did not.
Northern District of California
 United States District Court




                                  13         The December 5 order dismissed Humana’s state-law claims for lack of standing because

                                  14   the complaint failed to locate its Glumetza purchases in each of the states whose laws it

                                  15   invoked. Humana’s current complaint appears to have corrected that deficiency, though this

                                  16   order does not so hold. Assuming Article III has now been satisfied, though, the problem

                                  17   Humana faces is that the new allegations appear to be information within Humana’s control

                                  18   since the beginning. Notably, Humana admits that its expert-economics report served on

                                  19   September 16, the same day Humana first amended its complaint, detailed its direct and

                                  20   indirect purchases of both brand and generic Glumetza across the nation by date, pharmacy,

                                  21   state, price, and Humana member (Dkt. No. 423 at 4; 366).

                                  22         If Humana could have pled the facts establishing state-by-state standing earlier, then the

                                  23   issue of its diligence distills to a single question: whether Humana should have known to plead

                                  24   such facts earlier. This order holds that Humana should have.

                                  25         The December 5 order found that the amended complaint did not locate purchases of

                                  26   Glumetza in each state whose law Humana invoked because it only articulated one mechanism

                                  27   by which Humana purchased Glumetza, the in-house pharmacy, HPI. But the complaint

                                  28   located neither HPI nor the sources of its purchases. So, though the complaint alleged that
                                                                                        3
                                       Case 3:19-cv-05822-WHA Document 460 Filed 02/02/21 Page 4 of 5




                                   1   Glumetza made its way to Humana members in each of the relevant states, it nonetheless failed

                                   2   to locate the point of sale, and thus failed to allege an injury arising under the jurisdictions of

                                   3   the various states.

                                   4         The March 5 order addressed the same basic issue, explaining that:

                                   5                Article III’s “irreducible constitutional minimum of standing” to
                                                    sue requires a plaintiff to have suffered: (1) an injury-in-fact; (2)
                                   6                that is fairly traceable to the defendant’s conduct; and (3) is
                                                    redressable by a favorable court decision. Lujan v. Defenders of
                                   7                Wildlife, 504 U.S. 555, 560 (1992). “[A] plaintiff must
                                                    demonstrate standing for each claim he seeks to press” and
                                   8                “separately for each form of relief sought.” Just because a suit
                                                    “derive[s] from a common nucleus of operative fact” does not
                                   9                mean “federal jurisdiction extends to all claims sufficiently related
                                                    to a claim within Article III to be part of the same case.” See
                                  10                DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 351–52 (2006).
                                  11                At bottom, “the injury a plaintiff suffers defines the scope of the
                                                    controversy he or she is entitled to litigate.” Melendres v. Arpaio,
                                  12                784 F.3d 1254, 1261 (9th Cir. 2015). Here, the injury alleged is
Northern District of California
 United States District Court




                                                    the overcharge at each purchase of Glumetza. So, the scope of
                                  13                standing is limited to the locations of the purchases. Though it
                                                    appears clear end-purchaser plaintiffs purchased Glumetza in their
                                  14                states of residence, there are no allegations that they suffered
                                                    overcharges anywhere else. Claims for relief under the laws of the
                                  15                several states are separate claims for relief and, per
                                                    DaimlerChrysler, require separate proof of standing. “Standing
                                  16                does not arise simply because illegality is in the air.” In re
                                                    Capacitors Antitrust Litigation, 154 F. Supp. 3d 918, 927 (N.D.
                                  17                Cal. 2015) (Judge James Donato). End-purchaser plaintiffs did not
                                                    purchase, lack injury, and therefore lack standing in states other
                                  18                than California, New York, and Rhode Island.
                                  19   (Dkt. No. 188 at 16–17) (record citations omitted) (emphasis added). The December 5 order

                                  20   relied on no more law than this to echo that “[t]he March 5 order made clear that indirect-

                                  21   purchaser antitrust claims require both a plaintiff and her purchase in each state whose law is

                                  22   invoked” (Dkt. No. 416).

                                  23         Humana contends that the December 5 order’s observation that “[a] plaintiff cannot

                                  24   purchase a product in one state, walk across the border to another, and exchange the product

                                  25   and money from her right hand to her left hand and claim fresh injury to concoct standing”

                                  26   marked a material step beyond the March 5 order. Not so. The statement recognized a trivial

                                  27   premise, that collusion does not manufacture a controversy, and that one does not purchase a

                                  28   good anew when it distributes to itself. The basis for the application of that premise remained
                                                                                        4
                                       Case 3:19-cv-05822-WHA Document 460 Filed 02/02/21 Page 5 of 5




                                   1   that of the March 5 order, that standing under the law of a state arises from the sale of

                                   2   Glumetza in or from that state.

                                   3         Humana also argues that it needn’t have anticipated any Article III complications here

                                   4   because defendants never raised the particular issue on which the December 5 order turned.

                                   5   Standing began as and remains Humana’s irreducible burden, regardless of challenge by

                                   6   others, and must be addressed even sua sponte by the Court. Defendants’ silence does not

                                   7   remedy Humana’s failure.

                                   8         In sum, Humana lacks good cause to amend its complaint with facts establishing Article

                                   9   III standing for its state-law claims. It came late of its own accord after waiting to see how the

                                  10   case would progress. It had the necessary law. And, it had the relevant information. It simply

                                  11   chose not to allege those facts. This lack of good cause is a mess of Humana’s own making.

                                  12                                            CONCLUSION
Northern District of California
 United States District Court




                                  13         This order rejects Humana’s attempt to resurrect 137 long-dormant state-law claims. We

                                  14   will not reopen that can of worms. The motion to amend is DENIED. No part of this order

                                  15   questions Humana’s right to opt out of and proceed alongside the federal direct-purchaser

                                  16   class. Nevertheless, to clarify matters going forward, Humana shall indicate in writing whether

                                  17   it intends to proceed as an opt-out plaintiff, or whether it intends to recede back into the direct-

                                  18   purchaser class (assuming no objections) by FEBRUARY 8.

                                  19         IT IS SO ORDERED.

                                  20   Dated: February 2, 2021.

                                  21

                                  22
                                                                                                WILLIAM ALSUP
                                  23                                                            UNITED STATES DISTRICT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        5
